Citation Nr: 0636670	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-12 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include a disability of the lumbar, thoracic and/or 
cervical spine.  

2.  Entitlement to service connection for tingling of the 
arms and hands (also claimed as frostbite of the hands and 
feet).  

3.  Entitlement to service connection for a sinus disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

Of record is a DD 214 showing that the veteran had over 8 
years, 5 months, active duty service ending in October 1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in November 2004 for further development.  

The issues of service connection for a back disability and 
tingling of the arms and hands are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no medical diagnosis of a current chronic sinus 
disability.


CONCLUSION OF LAW

Chronic sinus disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for service connection.  In April 2001, a VCAA 
letter was issued to the appellant regarding hearing loss and 
tinnitus.  However, subsequent VCAA letters in December 2004 
and February 2005 did address the sinusitis issue, and these 
letters effectively notified the appellant of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Although the 
December 2004 and February 2005 letters were after September 
2001 rating decision, there is no resulting prejudice to the 
veteran.  He has had ample opportunity after these VCAA 
notifications to identify additional evidence and present any 
additional evidence and argument pertinent to the sinusitis 
claim.    

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection for a sinus 
disability, but there had been no notice of the method by 
which the VA determines the veteran's disability rating or 
effective date.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
April 2001 in which it advised the appellant as to what 
information and evidence is needed to substantiate his claim, 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Since the Board 
concludes below that the preponderance of the evidence is 
against the claim for service connection for a sinus 
disability, any questions as to the appropriate disability 
rating and effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran testified at a June 2004 Board Hearing that he 
did not think he had any problems with his sinuses while he 
was in service.  Instead, he claims that he had problems with 
his ears (for which he is service connected).  He stated that 
he later developed sinus problems such as sinus drainage.  He 
reported that Dr. D.G.I. told him that the ears, nose, and 
throat are all the same cavity.  Dr. D.G.I. allegedly told 
the veteran that his sinus problems are directly related to 
his service connected ear disabilities (perforation of left 
tympanic membrane; vestibular problem associated with 
perforation of left tympanic membrane; tinnitus; and hearing 
loss of the left ear).  

The veteran's service medical records contain no finings 
attributed to a sinus disability.  The veteran completed 
Reports of Medical History in August 1960, July 1962, and 
October 1968.  Each time, he denied having sinusitis.  In the 
July 1962 Report of Medical History, he stated that he had 
running ears and "nostril trouble."  The veteran's October 
1968 separation examination (as well as examinations dated 
August 1960 and July 1962) yielded normal findings.  

A review of the early post service medical records reveals 
treatment for several respiratory conditions (pneumonia, 
bronchitis, chronic obstructive pulmonary disorder) and a 
December 1972 x-ray revealing a fracture of the nose.  
However, there are no findings attributed to a sinus 
disorder.   

Recent post service evidence reveals that in May 2003, the 
veteran was treated by Dr. D.G.I. on an outpatient basis.  He 
reported that he saw an outside ear, nose, and throat (ENT) 
specialist for a sinus problem and that an MRI indicated that 
he had a sinus infection.  Dr. D.G.I. noted nares edema nasal 
mucosa with scant mucus; maxillary sinus some discomfort to 
palpation.  He diagnosed the veteran with chronic sinusitis 
with exacerbation.  Dr. D.G.I. failed to note any in service 
sinus infection.  As such, he rendered no opinion as to 
whether the current sinus infection was related to service or 
to one of the veteran's service connected ear disabilities.  

The veteran underwent a VA examination in August 2005.  He 
reported that he suffered three nasal fractures (one as a 
teenager; one in service; and one in 1970).  On each 
occasion, the nasal fracture was reduced and the nose was 
packed.  He reported that he complained of sinus drainage in 
service; and that he felt the drainage caused him to suffer 
from recurrent left otitis media with drainage.  He had three 
surgeries on his left ear before the drainage was controlled.  
The veteran stated that he breathes well through his nose (no 
interference).  He denied purulent discharge.  He stated that 
he does not have dyspnea at rest, but that he does on 
exertion.  He reported that since being discharged from 
service, he has had a nasal septoplasty twice in order to 
improve his nasal airway.  He is not on any medication for 
any nose, sinus, larynx, or pharynx problem.  He reported 
that in 1982, he worked for a company that made chlorine 
bleach.  He began to have frontal headaches on a daily basis; 
and he had an emergency frontal sinus surgery.  The surgery 
stopped the headaches.  The veteran stated that he has had no 
headaches or sinus infections since that time.  The clinician 
noted that the veteran did not have any speech impairments; 
and did not have sinusitis, headaches, or allergies.

Upon examination, the clinician noted that the external nose 
was straight and symmetrical.  The nasal septum was deviated 
to the right with 40 percent nasal airway obstruction.  He 
had good nasal airway on the left.  There was no pus, polyps, 
or blood in either nasal cavity.  The frontal and maxillary 
sinuses transilluminated well, ruling out sinusitis.  The 
clinician diagnosed the veteran with a deviated nasal septum; 
no sinusitis.   

Analysis

The service medical records do not contain any findings 
attributed to a sinus disability.  The veteran admitted at 
his June 2004 Board Hearing that he did not have any sinus 
problems while he was in service.  He claims that his sinus 
problems are related to his service connected ear 
disabilities.  Specifically, he reports that Dr. D.G.I. told 
him that the conditions are related.  However, the Board 
notes that D.G.I.'s records fail to show any nexus between 
the veteran's May 2003 sinusitis and service.  Dr. D.G.I. 
never even mentioned that the veteran had sinus infection in 
service; and he never stated that his May 2003 sinusitis was 
related to his service connected ear disabilities.  

At the veteran's most recent examination, he stated that he 
has not had any sinus infections since 1982.  Upon 
examination, the clinician specifically stated that the 
veteran did not have sinusitis.  He failed to diagnose the 
veteran with any type of sinus disability.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

In summary, the service medical records are negative for any 
findings attributed to a sinus disability and there is no 
current diagnosis of a sinus disability.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a sinus disability must be 
denied.  38 U.S.C.A. § 5107(b); also see, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a sinus disability is 
not warranted.  To this extent, the appeal is denied. 


REMAND

The Board notes that service connection claims for a back 
disability, and for tingling in the arms and hands, were 
remanded in November 2004 for further development.  The 
claims were remanded, in part, because the Board determined 
that VA medical examinations and opinions were necessary in 
order to adjudicate the claims.  

Pursuant to the Board's Remand, the RO properly scheduled the 
veteran for the necessary examinations, which were performed 
in August 2005.  The clinician determined that it was as 
likely as not that the veteran's back disability and tingling 
in the arms and hands were related to the veteran's service.  
However, the clinician failed to provide any rationale for 
the opinion.  The RO contacted the clinician on two separate 
occasions and requested clarification.  The clinician 
responded by producing two addendums.  In the addendums, the 
clinician reported that the opinions were based on the 
testimony provided by the veteran (as opposed to the evidence 
contained in the claims file).  

The RO issued a supplemental statement of the case in which 
it properly noted that the VA is not required to accept 
opinions that are based upon the appellant's recitation of 
medical history.  However, the Board notes that the claims 
file remains devoid of a credible medical opinion upon which 
to adjudicate the claims.  The VA examiner's opinion is of 
little assistance in allowing the Board to reach an informed 
decision.  Although the Board acknowledges the RO's efforts 
to obtain a clarification, the examiner's responses were also 
of no help.  The end result is that the record still lacks 
sufficient competent medical evidence to decide the claims.  
38 C.F.R. § 3.159(c)(4).  Appropriate examination(s) by an 
examiner other than he one who conducted the August 205 
examination should be scheduled.  

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  The Board 
recognizes that the new requirements of VCAA notice were not 
in effect at the time the RO issued its VCAA notice.  As 
such, the new requirements do not constitute the basis of 
this remand.  However, since these issues need to be remanded 
on other grounds, the Board finds that the RO should comply 
with the most recent Court analysis.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  The RO should ensure that the 
veteran is furnished proper notice in 
compliance with 38 C.F.R.§ 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to furnish 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The veteran should be afforded 
appropriate VA examination(s) (by an 
examiner other than Dr. C.G. Tabor), for 
the purpose of determining the nature, 
extent, and etiology of any current back 
disability and any current disability 
manifested by tingling of the arms and 
hands.  It is imperative that the claims 
file be made available to the examiner 
for review in connection with the 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records; post-service medical records; 
the medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent or more probability) that 
any current back disability and any 
current disability manifested by tingling 
of the arms and hands are causally linked 
to any incident of service.  The 
clinician is also requested to provide a 
rationale for any opinion expressed and 
to cite to any inservice documentation 
relied upon.          

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
for service connection for a back 
disability and for disability manifested 
by tingling of the arms and hands, with 
consideration of all evidence in the 
claims file.  If the benefit remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
retuned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


